Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 02/17/2021. The changes and remarks disclosed therein have been considered. Claims 1, 12 have been amended. New Claims 21-22 have been added. Therefore, claims 1-2, 4-7, 9-12, 14-16, 18-22 remain pending in the application.

Response To Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. 
Applicant has amended the independent claims with additional limitation(s): " wherein the storage area corresponding to the writing condition stores the data having a window width corresponding to the writing condition, and the window width is a difference between an upper limit value of a current distribution during a reset of the reversible and non-volatile variable resistance element and a lower limit value of the current distribution during a set of the reversible and non-volatile variable resistance element," The Applicant argues that the prior arts of record do not specifically teach  inherent or obvious over HANZAWA in view of Liu. HANZAWA teaches in [0036] that memory cell store data corresponding to its resistance value, therefore, there must exist an upper limit value of a resistance distribution during a set of the reversible and non-volatile variable resistance element and a lower limit value of a resistance distribution during a reset of the reversible and non-volatile variable resistance element. For a given voltage bias applied to cells, the current has 1:1 correlation with resistance value. Therefore, for each write condition, there is a window width of currents between set and reset cells that one can define as the window width, in other word, the window width can be defined as a difference between an upper limit value of a current distribution during a reset of the reversible and non-volatile variable resistance element and a lower limit value of the current distribution during a set of the reversible and non-volatile variable resistance element. 
Alternatively, for the sake of this rejection, let us assume that HANZAWA does not specifically teach the window width is a difference between an upper limit value of a current distribution during a reset of the reversible and non-volatile variable resistance element and a lower limit value of the current distribution during a set of the reversible and non-volatile variable resistance element. However, it is common practice in the memory field that the data is stored in the form of resistance value, and data is sensed with a sense amplifier by either comparing current or voltage with a reference. For a given voltage bias across cell, the current through memory cell has 1:1 correlation with resistance value. Liu teaches in figure 1A and [0005] that different programming technique can lead to different margins ([0005] of Liu, “…To increase data retention, the programming technique can require wide margins for safer long term storage…”, [0009] of Liu, “…margin between the two resistance ranges in the first set can be larger than a corresponding margin between the two resistance ranges in the second set to improve data retention performance…”). Liu further teaches in figure 1A and [0037] several embodiments which have different margins, “the plurality of write modes, such as three different write figure 1B of Liu).
Accordingly, the Examiner maintains the position previously set forth.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the refresh element” in line 1. There is insufficient antecedent basis for this limitation in the claim, as this is the first recitation. For the purpose of examination, it is assumed that "the refresh element " is instead "a refresh element ". 
Claims 6-7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to dependency on claim 5. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 12, 14-16, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over HANZAWA PG PUB 20180150233 (hereinafter HANZAWA), in view of Liu PG PUB 20150043274 (hereinafter Liu).
A screen shot of figure 1A of Liu with examiner’s mark-up has been included for reference purpose.
	

    PNG
    media_image1.png
    572
    700
    media_image1.png
    Greyscale



Regarding independent claim 1, HANZAWA teaches a semiconductor memory device (figure 1 and abstract), comprising: 
a memory array (MCA in figure 2 of HANZAWA, [0034] of HANZAWA, “…a memory cell array MCA…”) comprising a reversible and non-volatile variable resistance element ([0036] of HANZAWA, “…The memory cell MC may be magnetically resistant…”, [0146] of HANZAWA, “…resistance random access memory (ReRAM), phase change memory (PCM), phase change random access memory (PRAM) or the like may be used…”), wherein a plurality of storage areas (“leading address” in figure 9, figure 9 of HANZAWA teaches different write conditions can be applied to different areas, [0092] of HANZAWA, “…when writing to the area corresponding to the range of addresses 00000000000000H to 7FFFFFFFFFFFFFH, the state of the input signal to the A13 and the A11 pin of the memory chip 144 may be (L,L); that is, indicate that the write operation time is "A."…”) corresponding to a plurality of write conditions (figure 9 of HANZAWA teaches 4 types of write, [0072] of HANZAWA, “…four types of write operation times can be designated for the memory chip 144, write operation times beyond the four types described herein may also be specified. For instance, by using the undefined A17 in the DRAM, it may be possible to configure 8 types of write operation times to be selectable …”) are set in the memory array; and 
a writing element (RWCBK in figure 2 of HANZAWA, [0036] of HANZAWA, “…read/write circuit group RWCBK…”) writing data to the storage area corresponding to the write condition (“write operation time” indicated in [0048] of HANZAWA, “…storage controller 11 can select the write operation time at the time of writing…”) selected according to a type of a write command (command indicated in [0048] of HANZAWA responsible for “a write operation with a lengthened write time” or “write data with a shorter write operation time”, “…When it is desired to lengthen the information retention time of particular data, the storage controller 11 (or MEMCTL 143) may instruct the memory chip 144 to perform a write operation with a lengthened write time...storage controller 11 (or the MEMCTL 143) may instruct the memory chip 144 to write data with a shorter write operation time…”, or input through A11 and A13 pins indicated in [0064], “…the memory chip 141 may determine the internal write start time (write operation time) based on the combination of the input signals to the A11 and A13 pins…”), wherein the storage area (“leading address” in figure 9, figure 9 of HANZAWA teaches different write conditions can be applied to different areas, one can designate one area as “endurance storage area”, [0092] of HANZAWA, “…when writing to the area corresponding to the range of addresses 00000000000000H to 7FFFFFFFFFFFFFH, the state of the input signal to the A13 and the A11 pin of the memory chip 144 may be (L,L); that is, indicate that the write operation time is "A."…”) corresponding to the writing condition (figure 9 and [0092] of HANZAWA) stores the data having a window width corresponding to the writing condition (figure 9 of HANZAWA teaches different write conditions can be applied to different areas, [0071] of HANZAWA, “…use mode "D" of the write operation for writing data that is not frequently updated or data that requires long-term information retention…”), wherein the window width (HANZAWA teaches in [0036] that memory cell store data corresponding to its resistance value, therefore, there must exist an upper limit value of a resistance distribution during a set of the reversible and non-volatile variable resistance element and a lower limit value of a resistance distribution during a reset of the reversible and non-volatile variable resistance element. For a given voltage bias applied to cells, the current has 1:1 correlation with resistance value. Therefore, for each write condition, there is a window width of currents between set and reset cells that one can define as the window width, in other word, the window width can be defined as a difference between an upper limit value of a current distribution during a reset of the reversible and non-volatile variable resistance element and a lower limit value of the current distribution during a set of the reversible and non-volatile variable resistance element).
Alternatively, for the sake of this rejection, let us assume that HANZAWA does not specifically teach the window width is a difference between an upper limit value of a current distribution during a reset of the reversible and non-volatile variable resistance element and a lower limit value of the current distribution during a set of the reversible and non-volatile variable resistance element. However, it is common practice in the memory field that the data is stored in the form of resistance value, and data is sensed with a sense amplifier by either comparing current or voltage with a reference. For a given voltage bias across cell, the current through memory cell has 1:1 correlation with resistance value. Liu teaches in figure 1A and [0005] that different programming technique can lead to different margins ([0005] of Liu, “…To increase data retention, the programming technique can require wide margins for safer long term storage…”). Liu teaches in [0008] to use different write mode to achieve different margin ([0008] of Liu, “…receiving a command to program a data value at a memory cell, and an indication of which write mode in a plurality of write modes to use. Write modes in the plurality are characterized by different sets of resistance ranges that correspond to data values stored in the memory cell…”, [0009] of Liu, “…margin between the two resistance ranges in the first set can be larger than a corresponding margin between the two resistance ranges in the second set to improve data retention performance…”). Liu further teaches in figure 1A and [0037] several embodiments which have different margins, “the plurality of write modes, such as three different write modes, can be characterized by different sets of resistance ranges shown in graphs (a), (b) and (c)”. In figure 1A, Margins in (a) is wider compared to margin in (b), margin in (b) in larger compared to margin in (c). One can designate 116 in (a) as high speed window width, 126 in (b) as retention window width, 136 in (c) as endurance window width. Although figure 1A of Liu teaches the threshold distribution curve in resistance and also are multi-bits, but the curves can be expressed in current by a simple math manipulation, and can be applied to single bit (figure 1B of Liu).
Therefore, Liu teaches a difference between the current flow during the reset operation and the current flow during the set operation is a window width, wherein the window width comprises an endurance window width (a current window width corresponding to 136 in figure 1A of Liu which is expressed in resistance), a retention window width (a current window width corresponding to 126 in figure 1A of Liu which is expressed in resistance), and a high-speed reading window width (a current window width corresponding to 116 in figure 1A of Liu which is expressed in resistance), the endurance retention width (a current window width corresponding to 136 in figure 1A of Liu which is expressed in resistance) corresponds to the write condition for writing the data in the endurance storage area (storage area has cell resistant distribution like (c) in figure 1A of Liu).
HANZAWA teaches different write modes which can lead to storage area have different characteristic where can put to different use. Liu teaches different write modes can lead to different read margin. HANZAWA and Liu are analogous art because they address the same field of endeavor: [0005 of Liu).

Regarding claim 2, the combination of HANZAWA and Liu teaches the semiconductor memory device according to claim 1, further comprising a storage element (302 in figure 8 of HANZAWA, [0093] of HANZAWA, “…I/O unit 302 of the CMPK 114 may retain the area management table 1500…”) storing an algorithm ([0093] of HANZAWA, “…the I/O unit 302 may determine the state of the signal to be input to the A13 pin and the A11 pin by comparing the write target address included in the write instruction with the range specified by the leading address 1502 and the size 1503 of the area management table 1500…”) specifying the write condition (“Write operation time A”/”Write operation time B”/”Write operation time C”/”Write operation time D” in [0064] of HANZAWA), wherein the writing element (RWCBK in figure 2, [0036] of HANZAWA) selects the algorithm corresponding to the write command (input through A11 and A13 pins indicated in [0064] of HANZAWA, “…the memory chip 141 may determine the internal write start time (write operation time) based on the combination of the input signals to the A11 and A13 pins…”)   

Regarding claim 4, the combination of HANZAWA and Liu teaches the semiconductor memory device according to claim 1, wherein the write 15command comprises a command oriented to improving reliability ([0071] of HANZAWA, “…use mode "D" of the write operation for writing data that is not frequently updated or data that requires long-term information retention…”), or the write command comprises a command oriented to improving a read operation speed ([0048] of HANZAWA, “…when it is desired to prioritize access performance in favor of the information retention time, the storage controller 11 (or the MEMCTL 143) may instruct the memory chip 144 to write data with a shorter write operation time...”)  

Regarding claim 5, the combination of HANZAWA and Liu teaches the semiconductor memory device according to claim 1, wherein a refresh element (circuit responsible for “update” operation indicated in figure 7 of HANZAWA) refreshing data stored in a selected storage area of the memory array. 

Regarding claim 6, the combination of HANZAWA and Liu teaches the semiconductor memory device according to claim 5, wherein a refresh 20element comprises rewriting the same data ([0127] of HANZAWA, “…In response to the update command, the memory chip 144 may read the data stored at the designated address, and return it to the I/O unit 302. In addition, the memory chip 144 may write the read data back to the same address (the designated address)…”)  

Regarding claim 7, the combination of HANZAWA and Liu teaches the semiconductor memory device according to claim 5, wherein the refresh element is executed in response to a command inputted from outside ([0127]/[0128] of HANZAWA, “…the I/O unit 302 responds to the MPU 141, which is the issuing source of the update instruction...”, [0056] of HANZAWA, “…a command UT (update command) may be input…”)  

Regarding independent claim 12, the combination of HANZAWA and Liu teaches a semiconductor memory device, comprising: 
a memory array (MCA in figure 2 of HANZAWA, [0034] of HANZAWA, “…a memory cell array MCA…”) comprising a reversible and non-volatile variable resistance element ([0036] of HANZAWA, “…The memory cell MC may be magnetically resistant…”, [0146] of HANZAWA, “…resistance random access memory (ReRAM), phase change memory (PCM), phase change random access memory (PRAM) or the like may be used…”), wherein a plurality of storage areas (“leading address” in figure 9, figure 9 of HANZAWA teaches different write conditions can be applied to different areas, [0092] of HANZAWA, “…when writing to the area corresponding to the range of addresses 00000000000000H to 7FFFFFFFFFFFFFH, the state of the input signal to the A13 and the A11 pin of the memory chip 144 may be (L,L); that is, indicate that the write operation time is "A."…”) corresponding to a plurality of write conditions (figure 9 of HANZAWA teaches 4 types of write, [0072] of HANZAWA, “…four types of write operation times can be designated for the memory chip 144, write operation times beyond the four types described herein may also be specified. For instance, by using the undefined A17 in the DRAM, it may be possible to configure 8 types of write operation times to be selectable …”) are set in the memory array; and 
a writing element (RWCBK in figure 2 of HANZAWA, [0036] of HANZAWA, “…read/write circuit group RWCBK…”) writing data to the storage area corresponding to the write condition (“write operation time” indicated in [0048] of HANZAWA, “…storage controller 11 can select the write operation time at the time of writing…”) selected according to an address ([0098] of HANZAWA, “…the write operation time may vary depending on the address of the memory chip 144...”) inputted from outside during a write operation, wherein the storage area (“leading address” in figure 9, figure 9 of HANZAWA teaches different write conditions can be applied to different areas, one can designate one area as “endurance storage area”, [0092] of HANZAWA) corresponding to the writing condition (figure 9 and [0092] of HANZAWA) stores the data having a window width corresponding to the writing condition (figure 9 of HANZAWA teaches different write conditions can be applied to different areas, [0071] of HANZAWA, “…use mode "D" of the write operation for writing data that is not frequently updated or data that requires long-term information retention…”), and the window width is a difference between an upper limit value of a current distribution during a reset of the reversible and non-volatile variable resistance element and a lower limit value of the current distribution during a set of the reversible and non-volatile variable resistance element (HANZAWA teaches in [0036] that memory cell store data corresponding to its resistance value, therefore, there must exist an upper limit value of a resistance distribution during a set of the reversible and non-volatile variable resistance element and a lower limit value of a resistance distribution during a reset of the reversible and non-volatile variable resistance element. For a given voltage bias applied to cells, the current has 1:1 correlation with resistance value. Therefore, for each write condition, there is a window width of currents between set and reset cells that one can define as the window width, in other word, the window width can be defined as a difference between an upper limit value of a current distribution during a reset of the reversible and non-volatile variable resistance element and a lower limit value of the current distribution during a set of the reversible and non-volatile variable resistance element. Alternatively, Liu teaches in figure 1A and [0005] that different programming technique can lead to different margins. Liu teaches in [0008] to use different write mode to achieve different margin ([0008] of Liu, “…receiving a command to program a data value at a memory cell, and an indication of which write mode in a plurality of write modes to use. Write modes in the plurality are characterized by different sets of resistance ranges that correspond to data values stored in the memory cell…”, [0009] of Liu, “…margin between the two resistance ranges in the first set can be larger than a corresponding margin between the two resistance ranges in the second set to improve data retention performance…”, “window width” has been interpreted as “margin” in [0039] of Liu with a simple math manipulation, figure 1A of Liu teaches the threshold distribution curve in resistance, but the curves can be expressed in current and can be applied to single bit (figure 1B of Liu)). 

Regarding claim 14, the combination of HANZAWA and Liu teaches the semiconductor memory device according to claim 12, wherein the refresh element (circuit responsible for “update” operation indicated in figure 7 of HANZAWA) refreshing data stored in a selected storage area of the memory array.  

Regarding claim 15, the combination of HANZAWA and Liu teaches the semiconductor memory device according to claim 14, wherein the refresh element comprises rewriting the same data ([0127] of HANZAWA, “…In response to the update command, the memory chip 144 may read the data stored at the designated address, and return it to the I/O unit 302. In addition, the memory chip 144 may write the read data back to the same address (the designated address)…”)  

Regarding claim 16, the combination of HANZAWA and Liu teaches the semiconductor memory device according to claim 14, wherein the refresh 20File: 74403usf element is executed in response to a command inputted from outside ([0127]/[0128] of HANZAWA, “…the I/O unit 302 responds to the MPU 141, which is the issuing source of the update instruction...”, [0056] of HANZAWA, “…a command UT (update command) may be input…”)  

Regarding claim 21, the combination of HANZAWA and Liu teaches the semiconductor memory device according to claim 5, wherein the refresh element (circuit responsible for “update” operation indicated in figure 7 of HANZAWA) comprises a detection element (circuit responsible for “verification program” indicated in [0121] of HANZAWA, or circuit responsible for detecting “the number of reads exceeds a predetermined number of times” indicated in [0003] of HANZAWA, or circuit responsible for detecting “elapse time” in S2502 in figure 13 of HANZAWA, or ECC circuit indicated in S3504 in figure 14 of HANZAWA) detecting an indication that the data stored in the storage area is invalid (Yes branch after S2501 in figure 13 of HANZAWA, [0003] of HANZAWA, “…when the number of reads exceeds a predetermined number of times, data stored in the main memory read out and written back to the main memory (e.g., a refresh is performed)…”, or Yes branch after S3505 in figure 14 of HANZAWA), and executes refreshing in response to a detection result (S2505 in figure 13, or S3507 in figure 14 of HANZAWA, “refresh” in [0003] of HANZAWA). 

Regarding claim 22, the combination of HANZAWA and Liu teaches the semiconductor memory device according to claim 14, wherein the refresh element (circuit responsible for “update” operation indicated in figure 7 of HANZAWA) comprises a detection element (circuit responsible for “verification program” indicated in [0121] of HANZAWA, or circuit responsible for detecting “the number of reads exceeds a predetermined number of times” indicated in [0003] of HANZAWA, or circuit responsible for detecting “elapse time” in S2502 in figure 13 of HANZAWA, or ECC circuit indicated in S3504 in figure 14 of HANZAWA) detecting an indication that the data stored in the storage area is invalid (Yes branch after S2501 in figure 13 of HANZAWA, [0003] of HANZAWA, “…when the number of reads exceeds a predetermined number of times, data stored in the main memory read out and written back to the main memory (e.g., a refresh is performed)…”, or Yes branch after S3505 in figure 14 of HANZAWA), S2505 in figure 13, or S3507 in figure 14 of HANZAWA, “refresh” in [0003] of HANZAWA).

Claims 9-10, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over HANZAWA PG PUB 20180150233 (hereinafter HANZAWA), in view of Liu PG PUB 20150043274 (hereinafter Liu), further in view of ALROD PG PUB 20150179254 (hereinafter Alrod).

Regarding claim 9, the combination of HANZAWA and Liu teaches the semiconductor memory device according to claim 1, but does not teach the semiconductor memory device further comprising a moving element moving data stored in a certain storage area of the memory array to another storage area.  
However, Alrod teaches in [0001] and [0020] a method of mitigating disturb effects in resistive memory by monitoring a number of access operation and moving data when needed. “In response to the counter value exceeding the threshold 152 due to the access operation 170 to the second portion 145, the access operation tracking circuit 150 may initiate the remedial action 154 that includes scheduling a data move operation from the second portion 145 to another portion of the non-volatile memory 104” ([0020] of Alrod). The advantage of doing so is to “reduce or prevent an accumulation of erase disturb effects in data stored at the non-volatile memory” ([0005] of Alrod).
HANZAWA, Liu and Alrod are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of HANZAWA and Alrod before him, to modify the wrote mode control scheme of HANZAWA to include different write modes lead to different read margin scheme of Liu, to further include the remedial action of Alrod, such that the semiconductor memory device further comprising a moving element (150 in figure 1 of Alrod) [0020] of Alrod), in order to “reduce or prevent an accumulation of erase disturb effects in data stored at the non-volatile memory” ([0005] of Alrod).
 
Regarding claim 10, the combination of HANZAWA, Liu and Alrod teaches the semiconductor memory device according to claim 9, wherein the moving element (150 in figure 1 of Alrod) is executed in response to a command inputted from outside (figure 3 of Alrod teaches when an access operation occurs, the counter value is adjusted and compared to threshold so to decide whether a remedial action is needed, and access operation is typically triggered by a command inputted from outside). 

Regarding claim 18, the combination of HANZAWA, Liu and Alrod teaches the semiconductor memory device according to claim 12, further comprising a moving element (150 in figure 1 of Alrod) moving data stored in a certain storage area of the memory array to another storage area ([0020] of Alrod).  

Regarding claim 19, the combination of HANZAWA, Liu and Alrod teaches the semiconductor memory device according to claim 18, wherein the moving element (150 in figure 1 of Alrod) is executed in response to a command inputted from outside (figure 3 of Alrod teaches when an access operation occurs, the counter value is adjusted and compared to threshold so to decide whether a remedial action is needed, and access operation is typically triggered by a command inputted from outside).    

Claims 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over HANZAWA PG PUB 20180150233 (hereinafter HANZAWA), in view of Liu PG PUB 20150043274 (hereinafter Liu), further in view of Chung PG PUB 20160071582 (hereinafter Chung).
 
Regarding claim 11, the combination of HANZAWA and Liu teaches the semiconductor memory device according to claim 1, further teaches in [0064] to adjust write operation time based on type of write modes, but HANZAWA does not provide details of how to adjust write operation time, specifically, HANZAWA does not teach wherein the write condition comprises a write pulse time applied to the variable resistance element that is selected, or the write condition comprises a voltage level of a write pulse applied to the 10variable resistance element that is selected.  
However, Chung teaches in [0173] that to achieve optimal “total program time”, parameters such as program voltage and duration can optimized.
HANZAWA, Liu and Chung are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of HANZAWA and Chung before him, to modify the wrote mode control scheme of HANZAWA to include the detail write time optimization method of Chung, such that wherein the write condition comprises a write pulse time applied to the variable resistance element that is selected, or the write condition comprises a voltage level of a write pulse applied to the 10variable resistance element that is selected, in order to have a working device.  

Regarding claim 20, the combination of HANZAWA, Liu and Chung teaches the semiconductor memory device according to claim 12, wherein the write condition comprises a write pulse time applied to the variable resistance element that is selected, or the write condition comprises a voltage level of a Chung teaches in [0173] that to achieve optimal “total program time”, parameters such as program voltage and duration can optimized).

 Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824